LeSUEUR, Judge.
Plaintiff secured a default judgment of separation from his wife on April 18, 1967, and a default judgment of divorce on June 17, 1968. Each decree provided for child support payments for his minor daughter and son in the sum of $25.00 per week.
On April 25, 1969, Mr. Cino, proceeding by rule, sought a reduction in these payments. The trial court, after a hearing on the merits, reduced the level of child support to $20.00 per week and Mrs. Cino has appealed.
Mr. Cino testified to two changes in his economic circumstances in the period following the divorce judgment. First, although he still operates a taxi, he no longer owns his cab. Second, he has lately required substantial and expensive *723medical care. His total income is only a bit in excess of $200.00 a month.
The trial judge clearly accepted and acted upon this evidence. We must respect his discretion in this area and his recognized proximity to questions of credibility. We can do so only by insisting upon a showing of manifest error as a prerequisite to reversal in questions of this nature. No such showing was made in this action.
Accordingly, the judgment appealed from is affirmed.
Affirmed.